Title: To Thomas Jefferson from Henry Guest, 10 December 1806
From: Guest, Henry
To: Jefferson, Thomas


                        
                            Sir/
                            Brunswick East Jirsy Decembr 10th. 1806
                        
                        When a Maid has made a first slip and is Not whipt according to our Jersey Law She generly grows a Little
                            Boulder without farther preface.
                        The Critical Situation Our Country is in Especially to the Westward Calls aloud for thought and promp actions
                            not only for our Ruler But for Every honest man in the United States—That there has been for some time Back, Curruption
                            Geathering in that Quarter I believe is Generly known it Seams now to be Brought to a Crices and if Government Does not
                            Lance it to the bone or Even to the Marrow it will Effect it, principals to the Quick.
                        It is presumed that by this time Burr that Seems to be at the head of this piracy—But I apprehend it will be
                            found that there is men in that Quarter that should allso be immediately be secured. Allthough there may be no possitive
                            Written Law for this purpose, the Law of Self preservation is Enough But there is Exampels Enough for that purpose. We
                            have one in this state of Holand Long Since, much in the same case for which they were Justified by all the world—And
                            even this incendry Englis presses will sing small, By the constant
                            Examples of the Habeas Corpus act being suspended in times of Dainger to their Government—In a word I trust our Government
                            will make Exampels of all incendreys that will be found concerned in this foul act—And it is my firm belief that they
                            will be supported by all the Honest Men in the United States of America.
                        These, Sir are my preasent thoughts on these Matters and if I am not Right in Your Judgment—I will never
                            hereafter write pray or think on political Matters
                        
                            Ps. Much as I Revere Your Conducting our affairs I have a stone in My Shews for you—What think to shrink
                                from the Voice of Your Country in being at the head of Government when their is the most Creation for our Best Guide—As Yet Yours
                        
                        
                            Henry Guest
                            
                        
                    